Citation Nr: 0902921	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the reduction of the disability evaluation from 100 
percent to 20 percent effective July 1, 2005, for service-
connected prostatectomy due to prostate cancer was proper, to 
include entitlement to an evaluation in excess of 20 percent 
disabling from July 1, 2005, to September 6, 2006, and in 
excess of 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  An August 2004 rating decision established service 
connection for prostate cancer associated with herbicide 
exposure and a 100 percent evaluation was assigned, effective 
from January 7, 2004.  This decision and the notice that 
accompanied it notified the veteran that he would be afforded 
a future examination to determine the severity of his 
service-connected prostate cancer.

2.  Following a September 2004 VA examination which 
demonstrated that there was no local reoccurrence of prostate 
cancer and no metastasis of prostate cancer, in October 2004, 
the RO issued a proposal to reduce the rating for status post 
laparascopic radical prostatectomy with urinary incontinence 
from 100 percent to 20 percent disabling, as required by the 
terms of the Diagnostic Code, since the veteran's treatment 
had been completed.  

3.  By an April 2005 rating decision, reduction of the 
veteran's disability rating for status post laparascopic 
radical prostatectomy with urinary incontinence from 100 
percent to 20 percent was formally implemented, effective 
from July 1, 2005, and an earlier effective date of September 
15, 2003, for service connection for this disorder was 
assigned.  

4.  Since his recovery from prostate cancer treatment, the 
veteran has reported urine leakage which requires changing 
absorbent materials between two to four times per day.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
status post laparascopic radical prostatectomy with urinary 
incontinence are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 
7528 (2008).  

2.  The criteria for a 40 percent disability rating effective 
from July 1, 2005, for status post laparascopic radical 
prostatectomy with urinary incontinence are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102,  3.321, 
4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will obtain or assist the 
claimant in obtaining; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA notice should also address all elements of a claim, 
including the downstream disability rating and effective date 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

To the extent possible, VCAA notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), i.e., the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 
38 C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to  
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).  

When these procedures are applicable, VA must comply with 
these provisions rather than the notice and duty to assist 
provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of the VCAA as to this issue is required.  

As to the claim for an evaluation in excess of 20 percent for 
status post laparascopic radical prostatectomy with urinary 
incontinence, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2006.  Although these letters were sent subsequent to 
the rating decision on appeal, this timing error was 
"cured" by supplemental statements of the case dated in May 
2006 and November 2006.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Note also that one 
of these letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's VA medical records have been obtained, he 
has been afforded VA examinations in connection with his 
claim, and he has provided hearing testimony before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

The Board finds that all necessary development has been 
accomplished and, thus, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath  v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Thereafter, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id. 

The provisions of 38 C.F.R. § 3.105 set out that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefor, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e).

As previously noted, Diagnostic Code 7528 provides that the 
residuals of malignant neoplasms of the genitourinary system 
be rated as either voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115a states that 
voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding.  A 60 percent rating is 
assigned for disability requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  A 40 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed two to four times per day.  A 20 percent 
rating is assigned for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day. 

According to the criteria for urinary frequency listed in 
38 C.F.R. § 4.115a, a maximum 40 percent rating is assigned 
for disability resulting in a daytime voiding interval of 
less than one hour or awakening to void five or more times 
per night.  A 20 percent rating is assigned for disability 
resulting in daytime voiding interval between one and two 
hours or awakening to void three to four times per night.  

The criteria for renal dysfunction pursuant to 38 C.F.R. 
§ 4.115a are inapplicable, as there is no medical evidence 
that the veteran's status post laparascopic radical 
prostatectomy with urinary incontinence has manifested in 
renal dysfunction. 

With the above criteria in mind, the relevant history will be 
summarized.  Following receipt of a claim in August 2003, by 
rating decision dated in August 2004, service connection was 
granted for prostate cancer associated with herbicide 
exposure, effective January 7, 2004, the earliest date that 
the medical evidence showed a diagnosis of prostate cancer.  
A 100 percent rating was assigned. 

A September 2004 report of VA examination reflects that the 
veteran stated that, after his January 2004 surgery, he never 
required any chemotherapy or radiation.  He was not receiving 
treatment for this condition and he was to follow up with his 
primary care physician every three months for the first year 
and every six months for fiver years thereafter.  The veteran 
reported that he had no urinary frequency, urgency, or 
dysuria.  He reported mild signs of urinary incontinence and 
some dripping of urine through his penis; however, he was 
able to hold it until he was able to go to the bathroom at 
home.  He reported that he needed to use a diaper whenever he 
went out because he was not sure if he would be able to hold 
the urine when he was not near a restroom.  He used a urinary 
pad at least twice a week but had only mild urinary 
incontinence.  The report includes diagnoses of prostate 
cancer in remission and mild urinary incontinence secondary 
to prostate cancer in remission.  

Upon consideration of the September 2004 examination report, 
an October 2004 rating decision proposed to reduce the rating 
for status post laparascopic radical prostatectomy with 
urinary incontinence from 100 percent to 20 percent, 
effective from December 23, 2004.  The veteran was informed 
of this proposal by letter dated in November 2004.  Following 
receipt of additional submissions from the veteran, the 
reduction in rating was formally accomplished by an April 
2005 rating action, effective from July 1, 2005.  In 
addition, this rating decision also granted an earlier 
effective date of September 15, 2003, for the grant of 
service connection for prostate cancer.  

The reduction in the 100 percent rating for residuals of 
prostate cancer was proper.  As required by Diagnostic Code 
7528 and 38 C.F.R. § 3.105(e), the reduction followed a VA 
examination and notice by proposed rating reduction.  The 
reduction was also well-supported by the clinical evidence 
described above, in particular the September 2004 report of 
VA examination which did not reflect evidence of a 
reoccurrence or metastasis of the cancer.  There is otherwise 
no clinical evidence demonstrating a recurrence or metastasis 
of prostate cancer.

Turning now to whether the 20 percent rating best reflects 
the veteran's impairment, the Board notes initially that the 
veteran's claimed residual disabilities are voiding and 
erectile dysfunction.  By the October 2004 rating decision, 
he was awarded special monthly compensation for the loss of 
use of a creative organ; therefore, an increased  evaluation 
for erectile dysfunction is not at issue.  

The veteran's April 2005 notice of disagreement reflects that 
he usually goes out in public about two times per week and 
wears the protective disposable diaper underwear at this time 
because he is away from the house for a longer period of 
time.  He stated that he does not wear them around the house 
because they are bulky, uncomfortable and hot.  He wears 
normal boxers around the house or for short trips out of the 
house on errands.  On average, the veteran reported having to 
change underwear about every two hours because he is unable 
to control his bladder incontinence.  He indicated that he 
always has leakage no matter how short his walks are or how 
light the required physical exertion in doing chores around 
the house.  

A September 2006 report of VA diabetes mellitus examination 
reflects that the veteran reported his frequency of about 4-5 
time at night and about 5-6 times during the day.  He stated 
that he also had incontinence since he underwent 
prostatectomy in 2004 and had been using pads 3-4 times per 
day.  He denied loss of bowel control.  

Accordingly, by a November 2006 rating decision, the 
schedular rating for the veteran's prostate cancer, 
prostatectomy, was increased to 40 percent disabling 
effective from September 6, 2006, the date on which the 
medical evidence (the VA examination report) showed the 
increased severity of the veteran's urinary dysfunctions.  

During his August 2007 Travel Board hearing, the veteran 
testified that, one year after his surgery, he gradually 
regained control and required three diapers per day.  He 
reported that he currently has some control but not complete 
control.  

Following a careful review of the evidence, the Board finds 
that his service-connected prostatectomy due to prostate 
cancer warrants a 40 percent evaluation under Diagnostic Code 
7528 effective from July 1, 2005, the effective date of his 
reduction to 20 percent disabling.  In reaching this 
conclusion, it is noted that the veteran has consistently 
attested to incontinence and dribbling which necessitates 
that he change his absorbent materials between two and four 
times per day.  Thus, with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
a 40 percent disability rating for prostatectomy due to 
prostate cancer effective from July 1, 2005, are met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A rating in excess of 40 percent for prostatectomy due to 
prostate cancer is not warranted.  In this regard the veteran 
has not submitted competent lay or medical evidence which 
indicates that his disability manifests in voiding 
dysfunction that requires the use of an appliance or changing 
absorbent materials more than four times per day.  As 
previously noted, there is also no clinical evidence that the 
veteran's disability has manifested in renal dysfunction so 
as to warrant a 60 percent rating under the criteria 
enumerated at 38 C.F.R. § 4.115(a).  As such, a rating in 
excess of 40 percent may not be assigned.

The record contains no evidence showing the veteran was 
entitled to a higher rating for his prostatectomy due to 
prostate cancer at any point during the instant appeal.  
Therefore, no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. §§ 4.115a, 
Diagnostic Code 7528.

There is no evidence that the manifestations of the veteran's 
service-connected prostatectomy due to prostate cancer are 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to restoration of a 100 percent rating for 
prostatectomy due to prostate cancer is denied.  

Entitlement to a 40 percent disability rating for 
prostatectomy due to prostate cancer is granted effective 
July 1, 2005, subject to regulations governing the payment of 
monetary awards. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


